Title: John Adams to Abigail Adams, 6 December 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            New York Decr 6. 1795
          
          We have been favoured with fine Weather and tolerable Roads in such a manner that We reached Kingsbridge on Fryday night and came into N. York by Nine o Clock on Yesterday morning. If it had not been for the Desire of seeing my Children I should have gone immediately on with the other Passengers. The stage House was so near C. Smiths and I knew not where my Son lived: so that I put up

at Cortland Street: but for the future I will drive to my Sons. My Grandsons and Grand Daughter are all very well and very gay. The Girl is a fine Child and will have La peau d’un Ange as the Baron De Stael Said her Mother had, and I hope will be fort Spirituelle as the Same Ambassador said her Grand Mother was. Mr Paine the Senator from Vermont and Mr Freeman of Barnstable, were our only Companions in the Stage till We reached New Haven As soon as I had dressed myself I walked out to find Mr Adams The Lawyer— I was told he lived in Front Street No. 91— I went throught Broad Way and Wall Street to Mr McCormicks who was complaisant enough to take his hat & Cloak and conduct me to the House in Front street No. 91.— The House is new near the River among the Navigation. The Windows on the back side have a fine View of a forest of Masts The sound and long Island. It must be a very good stand for Business.— accordingly They say he has twice or thrice the Employment he ever had before. I found him in his office, which is large & commodious and well stored with Book Learning at least, with three Clients about him in very deep and earnest Consultation. He lets part of the House for half the Rent.
          Charles acquired the Character of a Wit, at the Time of the Epidemic Matrimony here— some Gentleman asked him in the Country “How is the Fever Sir in Town?” Which Fever do you enquire after sir? The Yellow Fever or the Smith Fever? said Charles. The Gentleman told the story in the City and it flew through the streets quicker than either of the Fevers.
          The Lady of the Baron De stael has lately published a Work under the Title of Reflexions on Peace, which Mr D’Ivernois has answered by another under the Title of Reflections on the War which he has sent me in French and another for the President in English. The Author has given some Account of “The Defence &c[”] and gives it the Preference, to all other Writers upon Govt.— But all his Recommendations will have little Effect.
          I wish, if it is possible, that our Men, after carting out the Manure upon the old Clover at home, would cart out that whole heap of limed manure in Mr Joys Cowyard, upon Quincys Meadow, as well as the heap already in the Meadow. these two heaps will give the Meadow a good dressing. They should be careful to mix the Lime with the other Ingredients as thoughroughly as possible. The other heap upon Penshill should be mixed in the Same manner when that is carted out, and the whole very carefully Spread.
          
          Tomorrow Morning at Seven I cross the North River for Philadelphia— I am as I ever have been / and ever shall be your affectionate
          
            John Adams
          
        